Citation Nr: 1516533	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  12-02 617A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in West Palm Beach, Florida


THE ISSUE

Entitlement to payment or reimbursement of medical expenses incurred at St. Mary's Medical Center (SMMC) in West Palm Beach, Florida, on July 10, July 11, July 13, and July 23, 2010.


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The Veteran served on active duty from January 1980 to January 1983.  The appellant in this case is apparently a third-party treatment provider who rendered emergency services to the Veteran in July 2010, after he was transported to SMMC following being hit by a car while riding his bike.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 letter of determination by the Department of Veterans Affairs Medical Center (VAMC), in West Palm Beach, Florida.  The appellant's timely appealed that decision.

In September 2014, the Board remanded the matter to the VAMC. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The VAMC will notify the appellant if further action is required.


REMAND

In September 2014, the Board remanded the claim to the VAMC for additional development, to include obtain copies of identified documents and associated them with the claims folder.  Upon completion of the requested development, the VAMC was to readjudicate the issues on appeal and, if any benefit sought remained denied, issue a supplemental statement of the case (SSOC) to the appellant. 

A review of the record indicates that the VAMC obtained copies of the requested documents and associated them with the claims, but failed to readjudicate the claims or issue an SSOC as instructed by in the prior Remand.  As such, the Board finds that the VAMC did not fully comply with the September 2014 remand directives.  A remand by the Board confers upon the appellant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the Department of Veterans Affairs (VA) a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268 (1998). 

Further, the Board notes that while the VAMC informed the Veteran and the Board of action taken to associate pertinent documents with the claims folder, the VAMC did not inform the appellant of such development.  On remand, the appellant and the Veteran should be afforded an opportunity to respond to action taken in response to the Board Remand directives.  

Therefore, the claim must be remanded to ensure compliance with the prior Remand and to ensure that the appellant's right to due process are met.  Accordingly, the case is REMANDED for the following action:

The VAMC should review the claims file and readjudicate the appellants' claim for payment or reimbursement of medical expenses incurred at SMMC in West Palm Beach, Florida, on July 10, July 11, July 13, and July 23, 2010. If the benefits sought on appeal remain denied, both the appellant and the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




